342 S.W.3d 906 (2011)
STATE of Missouri, Respondent,
v.
Adrian GORE, Appellant.
No. ED 95346.
Missouri Court of Appeals, Eastern District, Division Four.
June 21, 2011.
Andrew E. Zleit, St. Louis, MO, for Appellant.
Chris A. Koster, Attorney General, Jamie P. Rasmussen, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR., J. and KEITH M. SUTHERLAND, Sp.J.

ORDER
PER CURIAM.
Defendant Adrian Gore ("Defendant") appeals from the judgment upon his conviction of unlawful possession of a firearm in violation of Section 571.070, RSMo 2000,[1] and unlawful use of a weapon carrying a concealed weapon in violation of Section 571.030.1(1). Defendant argues the trial court erred in overruling his motion to suppress physical evidence and related testimony.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no *907 precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).
NOTES
[1]  All future statutory references are to RSMo 2000.